E. BRYAN WILSON
Acting United States Attorney

CHRISTOPHER SCHROEDER
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: christopher.schroeder@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  In the Matter of                           ) Case No. 3:21-cr-00034-TMB-MMS
                                             )
  CURTIS COLTEN LEWIS,                       )
                                             )
  On Writ of Habeas Corpus                   )
                                             )
                                             )


       PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

       TO: The Honorable Judge of the United States District Court:

Your Petitioner respectfully shows:

       CURTIS COLTEN LEWIS, who is imprisoned by the State of Alaska Department

of Corrections, at Goose Creek Correctional Center, is a defendant in a certain cause now

pending before this court, to wit: United States v. Curtis Colten Lewis, which is necessary

to schedule an arraignment/initial appearance.




      Case 3:21-cr-00034-TMB-MMS Document 3 Filed 03/18/21 Page 1 of 2
       WHEREFORE, Petitioner prays that the Clerk of this court be instructed to issue a

Writ of Habeas Corpus Ad Prosequendum to the State of Alaska Department of

Corrections to bring the said defendant before the court in Anchorage, Alaska, for the

hearing, as well as further proceedings, and to be returned to the State of Alaska

Department of Corrections.

                                                    E. BRYAN WILSON
                                                    Acting United States Attorney

                                                    s/ Christopher Schroeder
DATED:                                              CHRISTOPHER SCHROEDER
                                                    Assistant United States Attorney
                                                    United States of America




                                           2 of 2

      Case 3:21-cr-00034-TMB-MMS Document 3 Filed 03/18/21 Page 2 of 2
